96 F.3d 1438
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Norman G. BERG, Plaintiff--Appellant,v.Rufus FLEMING, Regional Administrator;  David Robinson,Warden;  Grace Seymour, Sergeant, Investigator;Kern Gilliam, Business Manager,Defendants--Appellees.
No. 96-6509.
United States Court of Appeals, Fourth Circuit.
Sept. 4, 1996.

Norman G. Berg, Appellant Pro Se.
Before HALL, MICHAEL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his 42 U.S.C. § 1983 (1988) complaint as frivolous.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Berg v. Fleming, No. CA-96-176-AM (E.D.Va. Feb. 13, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED